DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 22 June 2021. Claims 1, 4-16, and 19-20 are pending. 
Response to Remarks
Claim 8 having been amended, the rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn. 
Claim 1 having been amended to recite subject matter previously indicated as allowable, the rejections of claims 1, 4-16, and 19-20 under 35 U.S.C. 103 are withdrawn. 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. The purposes of the amendment are to correct the dependency of claim 10 so as not to depend on a cancelled claim, and to provide a sufficiently descriptive title for the invention. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10: The scooter as claimed in claim [[2]] 1, wherein the scooter further comprises: 
	an alarm portion, wherein the alarm portion is connected with the scooter body; and the alarm portion is electrically connected with the control portion. 
Application Title: Scooter having a contracting steering handle for unmanned operation
Allowable Subject Matter
Claims 1, 4-16, and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance: claim 1 has been amended to recite limitations that were indicated as allowable in the previous Office action. Claims 4-16 and 19-20 are considered allowable at least for their dependence from claim 1. 
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/TODD MELTON/Primary Examiner, Art Unit 3669